Citation Nr: 0315023	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to DIC (dependency and indemnity compensation) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  In July 2001, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in April 1982.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, rated as 50 percent 
disabling, effective from February 1971; 100 percent 
disabling, effective from October 1972 to August 1973 
pursuant to the provisions of 38 C.F.R. § 4.29 (2002); and as 
70 percent disabling, effective from August 1973, with 
entitlement to a total rating for compensation purposes based 
on unemployability, effective from August 1973.

3.  The veteran's service-connected disability was not 
continuously rated totally disabling for 10 years prior to 
his death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist an appellant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for DIC under 38 U.S.C.A. § 1318, and that 
the requirements of the VCAA have in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notifies them of the evidence needed by the 
appellant to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  In an August 2001 letter, the RO notified 
the appellant of the evidence needed to substantiate her 
claim.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to her in 
the development of the claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from September 1942 to 
February 1946.

A death certificate shows that the veteran died in April 
1982.

Service connection was in effect for anxiety reaction, rated 
as 50 percent disabling, effective from February 1971; 
100 percent disabling, effective from October 1972 to August 
1973 pursuant to the provisions of 38 C.F.R. § 4.29; and as 
70 percent disabling, effective from August 1973, with 
entitlement to a total rating for compensation purposes based 
on unemployability, effective from August 1973, at the time 
of the veteran's death.

The appellant and her son testified at a hearing before the 
undersigned sitting at the RO in April 2001.  The testimony 
was to the effect that the appellant was entitled to DIC 
under 1318 because the veteran should have been entitled to a 
total rating for compensation purposes based on 
unemployability, effective from October 1970.


B.  Legal Analysis

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 shall be 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
A similar holding was held by the Court in Marso v. West, No. 
97-2178 (U.S. Vet. App. Dec. 23, 1999).  In Hix v. Gober, 225 
F. 3d 1377 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of 8 years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. 
§ 1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes (1311 and 
1318) in conflicting ways.  The Federal Circuit remanded the 
case and directed VA to stay all proceeding involving claims 
for DIC benefits under 38 U.S.C.A. § 1318 where the outcome 
was dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 8 
years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16309-16317 (April 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs 314 F. 3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the 2 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the 2 statutory sections to 
bar the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening - "hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the 2 statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the ground of new and 
material evidence, pending further rulemaking proceedings.

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new and material evidence to reopen a 
previous final VA decision.  She and her son testified to the 
effect that she was entitled to DIC because the veteran 
should have been assigned a total rating for compensation 
purposes based on unemployability, effective from October 
1970, but the evidence shows he was entitled to a total 
rating from October 1972 to the time of his death or a period 
of less than 10 years.  As noted above, VA will not reopen a 
claim made during the veteran's life for the purpose of 
making a "hypothetical entitlement".  Hence, the appellant 
is not entitled to DIC under 38 U.S.C.A. § 1318 because the 
evidence does not show that the veteran had a continuous 
total rating for compensation purposes for 10 years prior to 
his death.  The appellant's claim for DIC under 38 U.S.C.A. 
§ 1318 has no legal merit, and it is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

